                                      Case 2:19-bk-24804-VZ     Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35             Desc
                                                                 Main Document    Page 1 of 19



                                        1    ALVAREZ & MARSAL NORTH AMERICA, LLC
                                             Richard Newman
                                        2    540 W. Madison St., Suite 1800
                                             Chicago, IL 60661
                                        3
                                             Telephone:    312.288.4056
                                        4    Email:        rnewman@alvarezandmarsal.com

                                        5    Financial Advisor for
                                             The Official Committee of Unsecured Creditors
                                        6

                                        7

                                        8
                                                                   UNITED STATES BANKRUPTCY COURT
                                        9
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                                                            LOS ANGELES DIVISION
                                       11

                                       12    In re
                                                                                             Chapter 11
                                       13    Yueting Jia

                                                              Debtor,                        Case No.: 2:19-bk-24804-VZ
                                       14
Alvarez & Marsal North America, LLC




                                       15                                                    FIRST INTERIM FEE APPLICATION
   540 W. Madison St., Suite 1800




                                                                                             OF A&M AS FINANCIAL ADVISOR TO
                                       16                                                    THE OFFICIAL COMMITTEE OF
         Chicago, IL 60661




                                                                                             UNSECURED CREDITORS OF
           312.288.4056




                                       17                                                    YUETING JIA FOR THE PERIOD
                                                                                             FROM OCTOBER 30, 2019 THROUGH
                                       18                                                    AND INCLUDING JANUARY 31, 2020
                                       19
                                                                                             Hearing:
                                       20
                                                                                              Date:       May 7, 2020
                                       21                                                     Time:       1:30 p.m.
                                                                                              Place:      Courtroom 1368
                                       22                                                                 Roybal Federal Building
                                       23                                                                 255 E. Temple Street
                                                                                                          Los Angeles, CA 90012
                                       24

                                       25

                                       26

                                       27
                                       28    FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                  1
                                      Case 2:19-bk-24804-VZ        Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35              Desc
                                                                    Main Document    Page 2 of 19



                                        1       SUMMARY COVER SHEET TO THE FIRST INTERIM FEE APPLICATION OF
                                            A&M AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
                                        2     CREDITORS OF YUETING JIA FOR THE PERIOD FROM OCTOBER 30, 2019
                                                         THROUGH AND INCLUDING JANUARY 31, 2020
                                        3

                                        4                      Name of Applicant:                Alvarez & Marsal North America, LLC
                                                                                                               (“A&M”)
                                        5                     Location of Applicant:                       Chicago, Illinois
                                                        Authorized to Provide Professional       The Official Committee of Unsecured
                                        6                          Services to:                         Creditors of Yueting Jia
                                                          Type(s) of Services Rendered:                    Financial Advisor
                                        7                         Petition Date:                           October 24, 2019
                                                                 Retention Date:                           October 30, 2019
                                        8
                                                        Date Order of Employment Signed:             December 12, 2019 [Dkt. 133]
                                        9                 Date Applicant Filed Last Fee                           N/A
                                                                   Application:
                                       10              Time Period Covered by Application:       Beginning of Period      End of Period
                                       11                                                         October 30, 2019      January 31, 2020
                                       12             Total Compensation Sought this Period:                  $559,416.00
                                       13               Total Expenses Sought this Period:                     $15,986.32
                                                     Total Compensation Approved by Interim                       N/A
                                       14                         Order to Date:
                                                       Total Expenses Approved by Interim                         N/A
Alvarez & Marsal North America, LLC




                                       15                         Order to Date:
   540 W. Madison St., Suite 1800




                                                       Total Allowed Compensation Paid to
                                       16                                                                         N/A
                                                                      Date:
         Chicago, IL 60661
           312.288.4056




                                       17             Total Allowed Expenses Paid to Date:1                       N/A
                                                      Blended Rate in this Application for all
                                                                                                                $649.35
                                       18                         Professionals:
                                                      Blended Rate in this Application for all
                                       19                                                                       $466.92
                                                                  Timekeepers:
                                       20            Compensation Sought in this Application
                                                       Already Paid Pursuant to a Monthly                         N/A
                                       21            Compensation Order but not yet Allowed

                                       22

                                       23
                                            1
                                              Per the Honorable Vincent P. Zurzolo’s Notice of Standard to be Employed in the Review of
                                       24   Applications for the Allowance of Compensation and the Reimbursement of Expenses, A&M
                                            respectfully submits that (i) no advance fee payment has been received, and (ii) no amount has yet
                                       25   been paid to A&M in this chapter 11 case.
                                       26

                                       27       FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                              TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                       28

                                                                                     2
                                      Case 2:19-bk-24804-VZ         Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35            Desc
                                                                     Main Document    Page 3 of 19



                                        1                Expenses Sought in this Application
                                                         Already Paid Pursuant to a Monthly                       N/A
                                        2            Compensation Order but not yet Allowed
                                                      Number of Professionals Included in this
                                                                                                                   14
                                        3                             Application2
                                                     If Applicable, Number of Professionals in
                                        4                 this Application not Included in a                      N/A
                                        5                 Staffing Plan Approved by Client
                                                       If Applicable, Difference between Fees
                                        6             Budgeted and Compensation Sought for                        N/A
                                                                    this Fee Period
                                        7              Number of Professionals Billing Fewer
                                                     than 15 Hours to the Case During this Fee                     6
                                        8                                Period
                                        9             Are any rates higher than those approved
                                                               or disclosed at retention?
                                       10               If yes, calculate and disclose the total
                                                                                                                  No
                                                       compensation sought in this application
                                       11             using the rates originally disclosed in the
                                                                 retention application.
                                       12

                                       13

                                       14
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                       15
         Chicago, IL 60661




                                       16
           312.288.4056




                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25   2
                                              Per the United States Trustee’s Appendix A–Guidelines for Reviewing Applications for
                                       26   Compensation filed under 11 U.S.C. § 330, a summary of the total hours billed and total amount of
                                            billing for each timekeeper who billed time during the Fee Period is attached hereto as Exhibit A.
                                       27

                                       28
                                                FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                              TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                        3
                                      Case 2:19-bk-24804-VZ       Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35                   Desc
                                                                   Main Document    Page 4 of 19



                                            TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES BANKRUPTCY
                                        1
                                            JUDGE:
                                        2
                                                   Alvarez & Marsal North America, LLC (“A&M”), financial advisor for the Official
                                        3
                                            Committee of Unsecured Creditors (the “Committee”) of Yueting Jia (the “Debtor”), hereby
                                        4
                                            submits its first interim fee application (this “Fee Application”) for allowance of compensation for
                                        5

                                        6   professional services provided in the amount of $559,416.00 and reimbursement of expenses in the

                                        7   amount of $15,986.32 that A&M incurred for the period from October 30, 2019 through and

                                        8   including January 31, 2020 (the “Fee Period”). In support of this Fee Application, A&M submits
                                        9   the declaration of Richard Newman (the “Newman Declaration”), which is attached hereto as
                                       10
                                            Appendix F and incorporated by reference. In further support of this Fee Application, A&M
                                       11
                                            respectfully states as follows:
                                       12
                                              I.   JURISDICTION
                                       13
                                                   1.   The United States Bankruptcy Court for the Central District of California has
                                       14
Alvarez & Marsal North America, LLC




                                            jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.
   540 W. Madison St., Suite 1800




                                       15
                                                   2.      This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court
         Chicago, IL 60661




                                       16
           312.288.4056




                                       17   may enter a final order consistent with Article III of the United States Constitution.

                                       18          3.      The Committee confirms consent, pursuant to rule 7008 of the Federal Rules of

                                       19   Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in
                                       20
                                            connection with this Application to the extent that it is later determined that the Court, absent
                                       21
                                            consent of the parties, cannot enter final orders or judgments in connection herewith consistent with
                                       22
                                            Article III of the United States Constitution.
                                       23
                                                   4.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
                                       24

                                       25          5.      The statutory predicate for the relief sought herein are sections 330 and 331 of title

                                       26   11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rule 2016, and rule 2016-1
                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                      4
                                      Case 2:19-bk-24804-VZ       Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35                 Desc
                                                                   Main Document    Page 5 of 19



                                            of the Bankruptcy Local Rules for the Central District of California (the “Bankruptcy Local
                                        1

                                        2   Rules”), with recognition of the Guidelines for Reviewing Applications for Compensation and

                                        3   Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases
                                        4   Effective as of November 1, 2013 (the “U.S. Trustee Guidelines).
                                        5
                                                   6.      A&M will seek Court authority to be paid from the Debtor’s estate for any and all
                                        6
                                            fees incurred and expenses advanced and recognizes that all such fees and expenses will be subject
                                        7
                                            to Court order after notice and a hearing pursuant to 11 U.S.C. §§330 and 331.
                                        8
                                        9    II.   RELIEF REQUESTED
                                       10
                                                        a. Request for Allowance and Payment of Fees and Expenses
                                       11
                                                   7.      Pursuant to this Fee Application, A&M requests that the Court enter an order,
                                       12
                                            substantially in the form attached hereto as Appendix H (a) awarding A&M interim compensation
                                       13
                                            for professional services provided during the Fee Period in the amount of $559,416.00 and
                                       14
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                       15   reimbursement of expenses in the amount of $15,986.32; (b) authorizing and directing the Debtor
         Chicago, IL 60661




                                       16   to remit payment to A&M for such fees and expenses; (c) approving fees and expenses incurred by
           312.288.4056




                                       17   A&M for the period from October 30, 2019 through and including January 31, 2020 on an interim
                                       18
                                            basis; and (d) granting such other relief as is appropriate under the circumstances.
                                       19
                                                   8.      During the Fee Period, A&M expended a total of 861.5 hours of recorded time for
                                       20
                                            services rendered during the Fee Period resulting in fees of $559,416.00, which amounts to a
                                       21

                                       22   blended rate of $649.35. A&M respectfully submits that its fees incurred in this Fee Period are

                                       23   reasonable.

                                       24          9.      This is A&M’s First Interim Fee Application. No prior fee applications have been
                                       25   previously submitted to or approved by this Court, and no amount has yet been received by A&M.
                                       26

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                     5
                                      Case 2:19-bk-24804-VZ        Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35               Desc
                                                                    Main Document    Page 6 of 19



                                                    10.      A&M has reviewed the requirements of Local Rule 2016-1 and the U.S. Trustee
                                        1

                                        2   Guidelines, and this Application complies with this rule and the U.S. Trustee Guidelines.

                                        3   III.    BRIEF NARRATIVE HISTORY, NARRATIVE STATEMENT OF SERVICES,
                                                    AND SUMMARY OF EXPENSES PURSUANT TO LOCAL BANKRUPTCY RULE
                                        4           2016-1
                                        5                 a. Brief Narrative History and the Present Posture of the Case.
                                        6                        i. Description and History of the Debtor and a Summary of the
                                        7                           Circumstances that Led to the Filing of the Debtor’s Chapter 11 Case

                                        8           11.      Debtor is the founder of several technology companies.

                                        9           12.      According to the Debtor’s Chapter 11 Status Report (“Status Report”) [Docket No.

                                       10   199], the majority of his debts stem from his personal guarantees for businesses that he operated in
                                       11
                                            the People’s Republic of China (“PRC”). Debtor has estimated that $3.77 billion in claims have
                                       12
                                            been asserted against him which fall into four general categories: (i) unsecured claims based on
                                       13
                                            loans taken out directly by YT; (ii) claims secured by his assets in the PRC; (iii) guarantees of
                                       14
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                            unsecured loans to other entities; and (iv) guarantees of loans to other entities secured by such
                                       15
                                            entities’ assets in the PRC. Id. Debtor estimates that approximately $3.1 billion of YT’s
         Chicago, IL 60661




                                       16
           312.288.4056




                                       17   approximately $3.77 billion of putative claims are on account of guarantees. Id.
                                       18           13.      Debtor believes the circumstances that led to the filing of his Chapter 11 Case are
                                       19
                                            that certain of Debtor’s companies relied heavily on borrowing from commercial banks and other
                                       20
                                            financial institutions backed by Debtor’s personal guaranties and that certain of Debtor’s
                                       21
                                            creditors received judgments against him and his business ventures and, prior to the
                                       22

                                       23   commencement of the chapter 11 case, sought to recover upon those judgments. (Status Report,

                                       24   at p. 3-4).

                                       25                       ii. The Debtor’s Chapter 11 Case
                                       26

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                      6
                                      Case 2:19-bk-24804-VZ       Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35               Desc
                                                                   Main Document    Page 7 of 19



                                                   14.     On October 14, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for
                                        1

                                        2   relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United

                                        3   States Bankruptcy Court for the District of Delaware (“Delaware Bankruptcy Court”). [Case No.:
                                        4   2:19-bk-24804-VZ (the “Bankruptcy Case”), Docket No. 1].
                                        5
                                                   15.     No trustee or examiner has been appointed in the Chapter 11 Case.
                                        6
                                                   16.     Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtor continues
                                        7
                                            to manage his properties and operate his business as debtor-in-possession.
                                        8
                                        9          17.     On October 25, 2019, the Office of the United States Trustee (“OUST”) for the

                                       10   District of Delaware appointed the Committee pursuant to § 1102(a)(1) of the Bankruptcy Code.

                                       11   [Docket No. 45].
                                       12          18.     The Committee is comprised of five members: (i) Ping An Bank., Ltd. Beijing
                                       13
                                            Branch; (ii) China Minsheng Trust Co., Ltd.; (iii) Shanghai Leyu Chuangye Investment
                                       14
Alvarez & Marsal North America, LLC




                                            Management Center LP; (iv) Jiangyin Hailan Investment Holding Co., Ltd., and (v) Shanghai
   540 W. Madison St., Suite 1800




                                       15
                                            Qichengyueming Investment Partnership Enterprise.
         Chicago, IL 60661




                                       16
           312.288.4056




                                       17          19.     On October 25, 2019, the Committee selected Lowenstein Sandler LLP

                                       18   (“Lowenstein”) to serve as its lead counsel. The Committee subsequently selected A&M to serve

                                       19   as its financial advisor in the Chapter 11 Case.
                                       20
                                                   20.     On November 25, 2019, A&M filed the Application Of The Official Committee Of
                                       21
                                            Unsecured Creditors of the Debtor, Yueting Jia, For Order Authorizing Employment and Retention
                                       22
                                            of Alvarez & Marsal North America, LLC as Financial Advisor Nunc Pro Tunc To October 30,
                                       23
                                            2019, Pursuant To 11 U.S.C. §1103, Bankruptcy Rule 2014, And Local Rule 2014-1 [Docket No.
                                       24

                                       25   100] (the “A&M Retention Application”).

                                       26

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                     7
                                      Case 2:19-bk-24804-VZ       Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35               Desc
                                                                   Main Document    Page 8 of 19



                                                    21.    On December 12, 2019, the Delaware Bankruptcy Court entered an order approving
                                        1

                                        2   the A&M Retention Application [Docket No. 133] (the “A&M Retention Order”).

                                        3           22.    On December 12, 2019, the Delaware Bankruptcy Court approved the Committee’s
                                        4   application to employ and retain Lowenstein as its lead counsel [Docket No. 132].
                                        5
                                                    23.    On December 19, 2019, the Delaware Bankruptcy Court entered an order
                                        6
                                            transferring the above-captioned Chapter 11 Case to the Central District of California, Los Angeles
                                        7
                                            Division. [Docket No. 178].
                                        8
                                        9           24.    On December 28, 2019, the Committee selected Polsinelli to serve as its local co-

                                       10   counsel in the Chapter 11 Case.

                                       11           25.    On February 6, 2020, the Court approved the Committee’s application to employ
                                       12   and retain Polsinelli as its local co-counsel [Docket No. 306].
                                       13
                                                    26.    The factual background regarding the Debtor is set forth in detail in the Omnibus
                                       14
Alvarez & Marsal North America, LLC




                                            Declaration of Yueting Jia, filed on October 17, 2019. [Docket No. 18]. The Debtor filed the
   540 W. Madison St., Suite 1800




                                       15
                                            Debtor’s Prepackaged Plan of Reorganization under Chapter 11 of the Bankruptcy Code [Docket
         Chicago, IL 60661




                                       16
           312.288.4056




                                       17   No. 4] (the “Plan”) and the Disclosure Statement for a Prepackaged Plan of Reorganization Under

                                       18   Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) [Docket No. 5] on the Petition

                                       19   Date.
                                       20
                                                    27.    On November 15, 2019, the Debtor filed his Amended Disclosure Statement with
                                       21
                                            respect to Debtor’s Plan of Reorganization under Chapter 11 of the Bankruptcy Code [Docket No.
                                       22
                                            94] (the “First Amended Disclosure Statement”).
                                       23
                                                    28.    A hearing was set on Debtor’s First Amended Disclosure Statement for December
                                       24

                                       25   18, 2019. [Docket No. 96]. Before the December 18, 2019 hearing, the Debtor’s Chapter 11 Case

                                       26   was transferred to this Court.
                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                     8
                                      Case 2:19-bk-24804-VZ       Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35             Desc
                                                                   Main Document    Page 9 of 19



                                                      29.   On January 21, 2020, this Court set the Debtor’s First Amended Disclosure
                                        1

                                        2   Statement for hearing on February 6, 2020 at 11:00 a.m. [Docket No. 232].

                                        3             30.   On January 27, 2020, the Debtor filed the Debtor's First Amended Plan of
                                        4   Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 260] (the “First Amended
                                        5
                                            Plan”).
                                        6
                                                      31.   On January 28, 2020 the Debtor filed the Second Amended Disclosure Statement
                                        7
                                            with Respect to Debtor's First Amended Plan of Reorganization Under Chapter 11 of the
                                        8
                                        9   Bankruptcy Code [Docket No. 262] (the “Second Amended Disclosure Statement”).

                                       10             32.   On February 6, 2020, the Court issued an Order denying Debtor’s Motion to approve

                                       11   the First Amended Disclosure Statement [Docket No. 304].
                                       12             33.   On March 2, 2020, the Debtor filed the Third Amended Disclosure Statement with
                                       13
                                            Respect to Debtor's Second Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy
                                       14
Alvarez & Marsal North America, LLC




                                            Code [Docket No. 302] (the “Third Amended Disclosure Statement”).
   540 W. Madison St., Suite 1800




                                       15
                                                      34.   On March 2, 2020, the Debtor filed the Debtor's Second Amended Plan of
         Chicago, IL 60661




                                       16
           312.288.4056




                                       17   Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 260] (the “Second

                                       18   Amended Plan”).

                                       19             35.   On March 17, 2020, the Debtor filed the Debtor's Third Amended Plan of
                                       20
                                            Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 464] (the “Third
                                       21
                                            Amended Plan”).
                                       22
                                                      36.   On March 17, 2020, the Debtor filed the Fourth Amended Disclosure Statement with
                                       23
                                            Respect to Debtor's Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy
                                       24

                                       25   Code [Docket No. 465] (the “Third Amended Disclosure Statement”).

                                       26

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                    9
                                      Case 2:19-bk-24804-VZ         Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35                Desc
                                                                     Main Document    Page 10 of 19



                                                   37.        On March 19, 2020, the Court held a hearing on Debtor’s Renewed Motion for an
                                        1

                                        2   Order (I) Approving Third Amended Disclosure Statement, (II) Approving Voting and Tabulation

                                        3   Procedures, (III) Setting Confirmation Hearing and Related Deadlines, (IV) Waiving Certain Local
                                        4   Rules and Procedures, and (V) Granting Related Relief [Docket No. 401] (the “Motion to Approve
                                        5
                                            Disclosure Statement”). At the March 19, 2020 hearing, the Court granted the Motion to Approve
                                        6
                                            Disclosure Statement [Docket Nos. 479, 485].
                                        7
                                                   38.        The confirmation hearing on Debtor’s Third Amended Plan is to be held on May 21,
                                        8
                                        9   2020 at 9:30 a.m. [Docket Nos. 479, 485].

                                       10          39.        On March 20, 2020, the Court entered the Order Granting Motion for Order (A)

                                       11   Authorizing Debtor in Possession to (I) Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§
                                       12   105, 362, and 364 and (II) Granting Liens and Superpriority Claims to Post-Petition Lender
                                       13
                                            Pursuant to 11 U.S.C. § 364; and (B) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 361, 362,
                                       14
Alvarez & Marsal North America, LLC




                                            and 364 [Docket No. 484] (the “DIP Financing Order”). Lowenstein is currently holding in trust
   540 W. Madison St., Suite 1800




                                       15
                                            $1,250,000 in a trust account funded by a third party. Following the entry of the DIP Financing
         Chicago, IL 60661




                                       16
           312.288.4056




                                       17   Order, the Committee plans to pay A&M’s allowed fees and expenses using these escrowed third

                                       18   party funds. Per agreement, and subject to appropriate Order of the Bankruptcy Court, the escrowed

                                       19   funds would be reserved to pay the Committee professional fees in the first instance.
                                       20
                                                   40.        The Committee has further estimated that an additional $500,000 of funding for
                                       21
                                            Committee professional fees and expenses will be incurred through confirmation of a plan and the
                                       22
                                            effective date.
                                       23
                                                         b. Brief Narrative Statement of Services Rendered, Time Expended, and Fees
                                       24
                                                            Charged for Each Category During the Fee Period.
                                       25
                                                   41.        When recording its time during the Fee Period, A&M placed all time entries for
                                       26
                                            fees into various categories, consisting of: business plan, case administration, cash budget, claims
                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                      10
                                      Case 2:19-bk-24804-VZ         Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35             Desc
                                                                     Main Document    Page 11 of 19



                                            / liabilities subject to compromise, fee application, financial & operation matters, financing
                                        1

                                        2   matters, firm retention, general correspondence with Debtor & Debtor’s professionals, general

                                        3   correspondence with other professionals, general correspondence with UCC & UCC counsel,
                                        4   intercompany claims, miscellaneous motions, plan of reorganization / disclosure statement,
                                        5
                                            potential avoidance actions / litigation matters, SOFA & SOALs and travel. Inevitably, certain
                                        6
                                            time entries do not fit neatly into any one category while other time entries cross over into more
                                        7
                                            than one category. A&M therefore does its best to place time entries into categories which
                                        8
                                        9   accurately reflect the work performed.

                                       10          42.    A summary of the compensation requested by project category is attached hereto

                                       11   as Appendix B.
                                       12
                                                               i.    Potential Avoidance Actions / Litigation Matters
                                       13
                                                                       1. A&M investigated the prepetition conduct of the Debtor to evaluate
                                       14
Alvarez & Marsal North America, LLC




                                                                          potential sources of value for general unsecured creditors. A&M
   540 W. Madison St., Suite 1800




                                       15                                 analyzed various public records and documents produced by the
                                                                          Debtor to build a fact base. Certain A&M professionals traveled to
         Chicago, IL 60661




                                       16                                 California to participate in various interviews of the Debtor and his
           312.288.4056




                                                                          associates.
                                       17
                                                                       2. A&M expended 545.3 hours in this project category during the Fee
                                       18                                 Period. A&M has charged $300,208.50 for work done in this
                                                                          project category, for a blended rate of $550.54.
                                       19
                                                              ii. Business Plan
                                       20
                                                                       1. A&M evaluated various operating models and projections of
                                       21
                                                                          Faraday Future. Upon review of the operating models, A&M met
                                       22                                 with the Faraday Future management team to walk through the
                                                                          materials.
                                       23
                                                                       2. A&M expended 78.5 hours in this project category during the Fee
                                       24                                 Period. A&M has charged $65,030.00 for work done in this project
                                                                          category, for a blended rate of $828.41.
                                       25
                                                             iii. General Correspondence with UCC & UCC Counsel
                                       26

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                     11
                                      Case 2:19-bk-24804-VZ    Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35              Desc
                                                                Main Document    Page 12 of 19



                                                                    1. A&M participated in multiple calls with the UCC to share case
                                        1
                                                                       updates to Committee members. A&M participated in various calls
                                        2                              with UCC counsel to discuss case strategy, updates and analysis.

                                        3                           2. A&M expended 63.3 hours in this project category during the Fee
                                                                       Period. A&M has charged $54,495.00 for work done in this project
                                        4                              category, for a blended rate of $860.90.
                                        5                   iv. Travel
                                        6                           1. Members of A&M’s team traveled to Los Angeles for management
                                                                       meetings and formal interview of the Debtor and his associates.
                                        7                              Time expended in the travel project category is entered as one-half
                                                                       of the time spent traveling.
                                        8
                                        9                           2. A&M expended 28.2 hours in this project category during the Fee
                                                                       Period. A&M has charged $23,370.00 for work done in this project
                                       10                              category, for a blended rate of $828.72.

                                       11                    v. Plan of Reorganization / Disclosure Statement

                                       12                           1. A&M reviewed and commented upon the Disclosure Statement
                                                                       filed at the onset of the case. A&M commented upon a draft
                                       13                              settlement term sheet and amended Plan of Reorganization. A&M
                                                                       participated in various conversations with UCC counsel regarding
                                       14
Alvarez & Marsal North America, LLC




                                                                       the selection of a trustee.
   540 W. Madison St., Suite 1800




                                       15                           2. A&M expended 26.6 hours in this project category during the Fee
                                                                       Period. A&M has charged $21,940.00 for work done in this project
         Chicago, IL 60661




                                       16
           312.288.4056




                                                                       category, for a blended rate of $824.81.
                                       17
                                                            vi. Cash Budget
                                       18
                                                                    1. A&M analyzed cash flow budgets prepared by Faraday Future of
                                       19                              its operations. A&M prepared for and engaged in discussions with
                                                                       Faraday Future’s Chief Restructuring Officer regarding cash flow
                                       20                              projections as well as cash budget to actual results throughout the
                                                                       budgeted period.
                                       21
                                                                    2. A&M expended 26.2 hours in this project category during the Fee
                                       22                              Period. A&M has charged $19,615.00 for work done in this project
                                       23                              category, for a blended rate of $748.66.

                                       24             c. Detailed Listing of All Time Spent by the Professional on the Matter for Which
                                                         Compensation Is Sought and the Hourly Rates of Professionals
                                       25

                                       26

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                 12
                                      Case 2:19-bk-24804-VZ          Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35               Desc
                                                                      Main Document    Page 13 of 19



                                                      43.      A&M expended a total of 861.5 hours of recorded time for services rendered during
                                        1

                                        2   the Fee Period, resulting in a blended hourly billing rate of approximately $649.35 for the Fee

                                        3   Period.
                                        4             44.      A&M respectfully submits that its fees incurred in the Debtor’s bankruptcy case are
                                        5
                                            reasonable and were necessary. A detailed listing of all time spent by A&M professionals on
                                        6
                                            matters for which compensation is sought during the Fee Period is attached hereto as Appendix C.
                                        7
                                            As can be seen from Appendix C, A&M’s billing statements reflect a format in which the entries
                                        8
                                        9   are listed in chronological order by an activity code category and by timekeeper. Appendix C

                                       10   includes all post-petition fees incurred by A&M in the Debtor’s case during the Fee Period.

                                       11                   d. Detailed Listing of Expenses by Category.
                                       12             45.      Attached hereto as Appendix E is a summary listing by category and an itemization
                                       13
                                            of all expenses that A&M advanced on behalf of the Committee during the Fee Period. Attached
                                       14
Alvarez & Marsal North America, LLC




                                            hereto as Appendix D is a summary of expenses by category.
   540 W. Madison St., Suite 1800




                                       15
                                                      46.      A&M believes that the expenses for which it seeks reimbursement in this Fee
         Chicago, IL 60661




                                       16
           312.288.4056




                                            Application were reasonable, actual, and necessary, and are of the kind customarily billed to non-
                                       17

                                       18   bankruptcy clients.

                                       19                   e. Description of Professional Education and Experience.
                                       20             47.      A&M is a multi-national financial advisory firm with over 4,000 employees.
                                       21
                                            A&M’s North American Commercial Restructuring practice is comprised of professionals who
                                       22
                                            specialize in matters of turnaround & restructuring and are well qualified to represent the
                                       23
                                            Committee.
                                       24
                                                      48.      A summary of the time expended by, the fees billed by, and the billing rates of the
                                       25

                                       26   particular professionals and paraprofessionals performing services for the Committee during the

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                       13
                                      Case 2:19-bk-24804-VZ      Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35                 Desc
                                                                  Main Document    Page 14 of 19



                                            Fee Period is attached hereto as Appendix A. Appendix A contains a summary listing for each
                                        1

                                        2   professional of the hourly rate and the periods each rate was in effect, the total hours in the

                                        3   application for which compensation is sought, and the total fee requested in the application. The
                                        4   resumes of the A&M professionals who provided services to the Committee during the Fee Period
                                        5
                                            are collectively attached hereto as Appendix G. Appendix G includes a description of the
                                        6
                                            professional education and experience of each of the professionals rendering services to the
                                        7
                                            Committee.
                                        8
                                        9   IV.    STANDARD OF LAW
                                                   49. Section 331 of the Bankruptcy Code provides for interim compensation of
                                       10
                                            professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code to
                                       11
                                            govern the Court’s award of such compensation. Section 330 of the Bankruptcy Code provides that
                                       12

                                       13   a court may award a professional employed under section 327 of the Bankruptcy Code “reasonable

                                       14   compensation for actual necessary services rendered…and reimbursement for actual, necessary
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                       15   expenses.” 11 U.S.C. §330(a)(1). Section 330 also sets forth the criteria for the award of such
         Chicago, IL 60661




                                       16   compensation and reimbursement:
           312.288.4056




                                       17
                                                          In determining the amount of reasonable compensation to be awarded to
                                       18                 an examiner, trustee under chapter 11, or professional person, the court
                                                          shall consider the nature, the extent, and the value of such services, taking
                                       19                 into account all relevant factors, including—
                                       20                            1. the time spent on such services;
                                       21
                                                                     2. the rates charged for such services;
                                       22
                                                                     3. whether the services were necessary to the administration of, or
                                       23                               beneficial at the time at which the service was rendered toward the
                                       24                               completion of, a case under this title;

                                       25                            4. whether the services were performed within a reasonable amount of
                                                                        time commensurate with the complexity, importance, and nature of
                                       26
                                                                        the problem, issue, or task addressed;
                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                   14
                                      Case 2:19-bk-24804-VZ       Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35                 Desc
                                                                   Main Document    Page 15 of 19



                                                                      5. with respect to a professional person, whether the person is board
                                        1
                                                                         certified or otherwise has demonstrated skill and experience in the
                                        2                                bankruptcy field; and
                                        3                             6. whether the compensation is reasonable based on the customary
                                        4                                compensation charged by comparably skilled practitioners in cases
                                                                         other than cases under this title.
                                        5
                                                           11 U.S.C. §330(a)(3).
                                        6

                                        7          50.     This Fee Application substantiates the total amount that A&M seeks for fees and

                                        8   expenses in accordance with each element of the customary standards applied to fee applications.

                                        9          51.     Prior to the enactment of the Bankruptcy Code, the rule with respect to
                                       10
                                            compensation requests in the Ninth Circuit was that the Bankruptcy Court should award attorneys’
                                       11
                                            fees in accordance with a “strict rule of economy test.” In re THC Financial Corp., 659 F.2d 951,
                                       12
                                            955 n.2 (9th Cir.1981), cert. denied, 456 U.S. 977 (1982). This is no longer the law. The legislative
                                       13
                                            history to section 330 of the Bankruptcy Code indicates that Congress was primarily concerned
                                       14
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                       15   with protecting the public interest in the smooth, efficient operation of the bankruptcy system by
         Chicago, IL 60661




                                       16   encouraging competent bankruptcy specialists to remain in the field. First National Bank of
           312.288.4056




                                       17   Chicago v. Committee of Creditors Holding Unsecured Claims (In re Powerline Oil Co.), 71 B.R.
                                       18
                                            767, 770 (9th Cir.B.A.P.1986); In re Baldwin-United Corp., 79 B.R. 321, 346 (Bankr.S.D. Ohio
                                       19
                                            1987). Toward this end, Congress specifically disavowed notions of economy of administration
                                       20
                                            and provided that compensation in bankruptcy cases should be comparable to what is charged in
                                       21

                                       22   nonbankruptcy matters. Id. at 346.

                                       23          52.     “A customary review of a fee application under § 330 starts with a determination

                                       24   of the ‘lodestar,’ by multiplying a reasonable number of hours expended by a reasonable hourly
                                       25   rate. In re Eliapo, 298 B.R. 392, 398 (B.A.P. 9th Cir. 2003), aff'd in part, rev'd in part and
                                       26
                                            remanded, 468 F.3d 592 (9th Cir. 2006), citing Unsecured Creditors' Comm. v. Puget Sound
                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                     15
                                      Case 2:19-bk-24804-VZ       Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35                 Desc
                                                                   Main Document    Page 16 of 19



                                            Plywood, Inc., 924 F.2d 955, 960 (9th Cir.1991). “The lodestar formula is a means of putting a
                                        1

                                        2   market rate on particular legal services rendered in a case.” Id., citing Hensley v. Eckerhart, 461

                                        3   U.S. 424, 433 (1983). “Although the lodestar method presents the ‘primary’ and ‘customary’
                                        4   approach, it is not the exclusive method for calculating reasonable fees under § 330, and § 330 does
                                        5
                                            not mandate its use.” Id.
                                        6
                                                   53.     Under the lodestar approach, the Court is to determine the number of hours
                                        7
                                            reasonably expended in an attorney’s representation of a debtor and multiply such number by a
                                        8
                                        9   reasonable hourly rate for the services performed. See, Delaware Valley Citizens’ Council for

                                       10   Clear Air, 478 U.S. at 565; In re Powerline Oil Co., 71 B.R. at 770. A reasonable hourly rate is

                                       11   presumptively the rate the marketplace pays for the services rendered. Missouri v. Jenkins by
                                       12   Agyei, 491 U.S. 274, 109 S.Ct. 2463, 2469 (1989); Burgess v. Klenske (In re Manoa Finance Co.,
                                       13
                                            Inc.), 853 F.2d 687, 691 (9th Cir.1988). Recognizing that the determination of an appropriate
                                       14
Alvarez & Marsal North America, LLC




                                            “market rate” for the services of a lawyer is inherently difficult, the Supreme Court stated:
   540 W. Madison St., Suite 1800




                                       15
                                                          Market prices of commodities and most services are determined by
         Chicago, IL 60661




                                       16
                                                          supply and demand. In this traditional sense there is no such thing as
           312.288.4056




                                       17                 a prevailing market rate for the service of lawyers in a particular
                                                          community. The type of services rendered by lawyers, as well as its
                                       18                 experience, skill, and reputation, varies extensively -- even within a
                                                          law firm. Accordingly, the hourly rates of lawyers in private practice
                                       19                 also vary widely. The fees charged often are based on the product of
                                                          hours devoted to the representation multiplied by the lawyer’s
                                       20
                                                          customary rate.
                                       21          Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984).

                                       22          54.     The Supreme Court has stated that a reasonable attorney’s fee “means a fee that
                                       23   would have been deemed reasonable if billed to affluent plaintiffs by its own attorneys.” Missouri
                                       24
                                            v. Jenkins by Agyei, 109 S.Ct. at 2470 (quoting City of Riverside v. Rivera, 477 U.S. 561, 591 (1986)
                                       25
                                            (Rehnquist, J. dissenting)). Accordingly, a reasonable hourly rate is the hourly amount to which
                                       26

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                     16
                                      Case 2:19-bk-24804-VZ       Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35                 Desc
                                                                   Main Document    Page 17 of 19



                                            attorneys in the area with comparable skill, experience and reputation typically would be entitled
                                        1

                                        2   as compensation. Blum v. Stenson, 465 U.S. at 895 n.11.

                                        3          55.     A&M respectfully submits that the hourly rates for its professionals are reasonable
                                        4   and appropriate in the relevant community and in view of the circumstances of the Debtor’s
                                        5
                                            bankruptcy case. A&M respectfully submits that its hourly rates for its professionals are
                                        6
                                            comparable to those changed by similarly experienced and skilled professionals, with bankruptcy
                                        7
                                            and non-bankruptcy practices, in the Central District of California.
                                        8
                                        9          56.     A&M’s hourly rates have been approved in numerous similar Chapter 11 cases. The

                                       10   Committee selected A&M as its financial advisor because of the Committee’s confidence in

                                       11   A&M’s ability to successfully deal with the issues related to the Debtor’s financial and business
                                       12   affairs. A&M respectfully submits that the foregoing establishes that A&M’s fees and expenses are
                                       13
                                            reasonable.
                                       14
Alvarez & Marsal North America, LLC




                                                   57.     A&M has served as financial advisor to the Committee and, in that capacity, has
   540 W. Madison St., Suite 1800




                                       15
                                            rendered financial advisory services for the benefit of the Debtor’s estates. A&M respectfully
         Chicago, IL 60661




                                       16
           312.288.4056




                                       17   submits that the services for which it seeks compensation in this Fee Application were, at the time

                                       18   rendered, necessary for and beneficial to the Committee and the creditors of the estate, and were

                                       19   rendered to protect and preserve the Debtor’s estate. A&M further believes that it performed the
                                       20
                                            services for the Committee economically, effectively, efficiently, and the results obtained benefited
                                       21
                                            not only the Committee, but also the Debtor’s estates and the Debtor’s constituents. A&M further
                                       22
                                            submits that the compensation requested herein is reasonable in light of the nature, extent, and value
                                       23
                                            of such services to the Committee and all parties in interest.
                                       24

                                       25

                                       26

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                     17
                                      Case 2:19-bk-24804-VZ              Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35                   Desc
                                                                          Main Document    Page 18 of 19



                                                         58.      A&M reserves the right to request additional compensation for the Fee Period to the
                                        1

                                        2   extent that it is later determined that time or disbursement charges for services rendered or

                                        3   disbursements incurred during such time period have not yet been submitted.
                                        4                59.      A&M has not received a retainer in these Chapter 11 Cases.
                                        5
                                                         60.      No agreement or understanding exists between A&M and any other entity for
                                        6
                                            sharing of any compensation or reimbursement in this case.
                                        7
                                             V.          PROPER NOTICE
                                        8                61. Pursuant to Federal Rule of Bankruptcy Procedure 2002(a)(6) and Local Rule 2016-
                                        9
                                            1(a)(2), Debtor’s counsel served notice of, inter alia, this Fee Application, the hearing on this Fee
                                       10
                                            Application, the amount of fees and expenses sought herein, and the dates of the Fee Period upon
                                       11
                                            the Office of the United States Trustee (the “OUST”), the Debtor, counsel to the Debtor, and all
                                       12

                                       13   other known parties in interest entitled to notice under Federal Rule of Bankruptcy Procedure 2002.

                                       14                62.      In addition to Notice, pursuant to Local Rule 2016-1(a)(2), A&M served a copy of
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                       15   this Fee Application upon the OUST, the Debtor, and counsel to the Debtor.
         Chicago, IL 60661




                                       16   VI.          NO PRIOR REQUEST
           312.288.4056




                                       17                63.  No prior request for the relief sought in this Application has been made to this or

                                       18   any other court.

                                       19   VII.         CONCLUSION
                                       20         WHEREFORE, A&M respectfully requests that this Court enter an order granting:
                                       21
                                                  (i)          interim allowance of compensation for A&M’s duly authorized, necessary and valuable
                                       22                      service to the Committee during the Compensation Period in the aggregate amount of
                                       23                      $559,416.00;
                                       24         (ii)         reimbursement to A&M for actual and necessary expenses in the aggregate amount of

                                       25                      $15,986.32; and
                                                  (iii)        granting such other and further relief as the Court deems just and proper.
                                       26

                                       27

                                       28
                                             FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA
                                                                                            18
Case 2:19-bk-24804-VZ   Doc 578 Filed 04/14/20 Entered 04/14/20 11:02:35   Desc
                         Main Document    Page 19 of 19




                                      19
